Opinion by
Mb. Justice Fell,
The plaintiff when injured was in the employ of the defendant as a conductor on a single track electric railway, and was in charge of car No. 4. Car No. 2, to which was attached a wrecking truck, and car No. 1, which followed it, were standing on a turnout while car No. 4 passed in the opposite direction on the main track. After car No. 4 had passed, and as car No. 2 was entering on the main track, the truck attached to the latter-became derailed. The motorman and conductor of car No. 1 and a third man who was in the employ of the company defendant and was riding on the front platform for the purpose of instruction in the duties of a motorman, left the car and went to assist the men who were replacing the truck. While they were so engaged car No. 1 moved backward off the turnout and on to the main track where there was a descending grade, and overtook and collided with car No. 4, injuring the plaintiff.
The grade on the turnout was slight, and the car had been standing about five minutes before it began to move backward. What caused it to move does not appear clearly from the testimony. The brakes when applied to the wheels were held in place by a ratchet which fitted into the teeth of the wheel which was attached to the brake-rod. The ratchet was operated by the foot of the motorman, and when placed between the teeth of the wheel would be firmly held there by the strain on the brake-chain. The ratchet, the wheel, the brakes and all the appliances connected with them were new, suitable for the work *149intended and in good condition. They had been inspected a few hours before the accident, and were found to be in good condition after it, occurred. The only inference as to the cause of the movement of the car is that the ratchet had not been properly adjusted to the teeth of the wheel so as to secure the brakes. As a failure to do this was due to the neglect of a fellow-servant, it was not ground for a recovery against the defendant.
The plaintiff, however, sought to hold the company liable on the ground that the motorman and conductor had been called from their car by the superintendent of the road, Harvey Barton. Whether Mr. Barton was the superintendent of the road, and whether he liad called these men to assist in replacing the truck, were the main questions of fact in dispute at the trial. It seems to have been assumed that if they left the car at the call of the superintendent the company was liable, and the jury was instructed that the proof of this fact would warrant a finding'of negligence on its part.
The call alleged to have been made by Mr. Barton was not addressed to any particular person. If made, it was made when a number of persons, mostly employees of the road, were nearby, and it was in the most general terms — “ give us a hand to put on the truck.” No name was mentioned.
If the men who were in charge of the car understood the call as directed to them, they could not have understood it as an order for all of them to leave the car without properly adjusting the brakes. Mr. Barton had no reason to apprehend that they would do so. If he had directed them first to secure the car and then to come to his assistance, there would have been no negligence in giving such an order; and he might assume that they would act with ordinary prudence in a matter in which their duty was so manifest. In the causes which led to the accident, we can see no negligence except that of a fellow-servant, for which the defendant was not responsible. As this is conclusive of the plaintiff’s right to recover, it is unnecessary to consider the other questions raised by the appeal. An entirely different question would have arisen if a passenger had been injured, or if the injury had been to someone not connected with the road as an employee.
The seventeenth assignment of error is sustained and the judgment is reversed.